       Case 1:17-md-02800-TWT Document 1200-1 Filed 02/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION



IN RE: EQUIFAX, INC. CUSTOMER                  MDL Docket No. 2800
DATA SECURITY BREACH                           Case No.: 1:17-md-2800-TWT
LITIGATION

                                               [PROPOSED] ORDER GRANTING
This Document Relates to:                      MOTION TO WITHDRAW
ALL ACTIONS                                    ROSANNE L. MAH AS COUNSEL
                                               OF RECORD FOR PLAINTIFF
                                               MALCOLM B. FEIED



       Pursuant to N.D. Ga. L.R. 83.1(E), and the motion filed to withdraw attorney Rosanne L.
Mah as counsel of record for Plaintiff Malcolm B. Feied (“Plaintiff”), and based upon all files and
documents herein, that Motion is hereby GRANTED.
       Plaintiff will continue to be represented by Gordon M. Fauth, Jr. of Litigation Law Group.
       IT IS SO ORDERED this ____________day of ______________, 2021.



                                             _________________________________
                                             Honorable Thomas W. Thrash, Jr.
                                             United States District Court Judge




                                                1
